—Appeal and cross appeal from an order of Supreme Court, Monroe County (Frazee, J.), entered February 22, 2002, which granted in part the motion of defendants for summary judgment and dismissed the complaint against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified in the exercise of discretion and on the facts by granting the motion in its entirety and awarding defendants reasonable attorney’s fees and as modified the order is affirmed with costs to defendants, and *1020the matter is remitted to Supreme Court, Monroe County, for further proceedings in accordance with the same memorandum as in Millennium of Rochester v Town of Webster ([appeal No. 2] 305 AD2d 1014 [2003]). All findings of fact made by Supreme Court that are inconsistent with the memorandum herein are hereby reversed and new findings are made pursuant to CPLR 5712 (c) as contained in the same memorandum as in Millennium of Rochester v Town of Webster ([appeal No. 2] 305 AD2d 1014 [2003]). Present — Pigott, Jr., P.J., Green, Pine, Burns and Gorski, JJ.